Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Status of the Claims
Claims 1, 5, and 6 have been amended. Claim 3 has been canceled. Claims 1, 2, and 4-6 are pending.
 
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that their claims are similar to that of McRO, Inc. v. Bandai Namco Games America Inc. et al, 837 F.3d 1299 (Fed. Cir. 2016) when the claims are not oversimplified. Examiner disagrees. To start, the claims are not oversimplified in the Office Action dated 07/12/2022. They are properly analyzed according to the Alice/Mayo test to determine if the claims are patent eligible under 35 U.S.C. 101. Applicant asserts that similar to McRo their claims the features in the claims are “limited to rules with specific characteristics", however Applicant’s claims are in no way similar to that of McRo. The basis for the decision in McRO was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. The court in McRo relied upon the specification which provided an explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea.  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved the existing technological process”, unlike in Alice where a computer was merely used as a tool to perform the judicial exception. In the instant application, Applicant’s claims are similar to that of Alice, not McRo. Claim 1, for example, recites the limitations of displaying a schedule of the user; storing map information, and timetable information for public transportation; acquiring the rental place and the riding start time of the vehicle reserved by the user; and setting the rental place as a destination and the riding start time as an arrival time based on the map information and the timetable information, and executing a route search; outputting a route, a mode of transport, and an estimated travel time, which are acquired from the route search; reflecting a new travel schedule to the reserved rental place when the user reserves the vehicle by displaying, as the schedule of the user, the route, the mode of transport, the estimated travel time, and a plurality of scheduled activities that had been scheduled prior to when the user reserved the vehicle; displaying a navigation button for operation by the user and to receive a touch operation if the user on the navigation button; detecting the touch operation of the user on the navigation button; outputting the map information and displaying the searched route on a map and mode of transport. The limitations are directed to the reservation of a rental place, i.e. parking space, and routing to the destination. The limitations correspond to certain methods of organizing human activity, i.e. commercial interactions (reserving a rental place), and mental processes (observation, evaluation, judgment, and opinion), i.e. displaying a user schedule according to inputs.  Under step 2A, prong 1, the claim recites a judicial exception.
Applicant further argues that the claims provide an improvement in technology, specifically an integration of reservation, scheduling and navigation together provide the ability to process a reservation of a vehicle, and automatically update a user’s schedule of travel based on the reservation. Examiner disagrees. The Applicant’s claimed process of scheduling a reservation, providing navigation instructions to the user, and updating a user’s schedule based on the user’s schedule of travel at best represents an improvement in the judicial exception itself (i.e. managing personal interactions, commercial interactions), not an improvement in computers or technology. There is nothing indicated in the claims or specification that indicates, for example, that a computer or any other technical component or feature is being improved by the claim limitations and/or additional elements. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, an integration of reservation, scheduling and navigation together providing the ability to process a reservation of a vehicle, and automatically update a user’s schedule of travel based on the reservation is directed to the judicial exception, and therefore alleged improvement is at best is an improvement in the judicial exception, and not an improvement in computers or technology. 
Lastly, Applicant argues that the Office Action has not established a proper prima facie case that the claims do not recite “significantly more” due to failure to support the rejection according to the Berkheimer memo. Examiner disagrees. The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984, as well as generally linking the use of the judicial exception to a particular technological environment or field of use. At Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the Examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B. In the instant Application, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are not patent eligible. Further, there was no assertion that the additional elements/limitations are well-understood, routine, conventional activities in Step 2B, thus no requirement of evidence or citations to references to support an assertion of well-understood, routine, and conventional activity according to Berkheimer is necessary. 
Examiner maintains the 101 rejection.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a server communication device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 2, and 4 recite a server (i.e. machine), claim 5 recites a method (i.e. process), and claim 6 recites a non-transitory computer-readable medium (i.e. machine or article of manufacture). Therefore claims 1, 2, and 4-6 fall within one of the four statutory categories of invention.
Independent claims 1, 5, and 6 recite the limitations of displaying a schedule of the user; storing map information, and timetable information for public transportation; acquiring the rental place and the riding start time of the vehicle reserved by the user; and setting the rental place as a destination and the riding start time as an arrival time based on the map information and the timetable information, and executing a route search; outputting a route, a mode of transport, and an estimated travel time, which are acquired from the route search; reflecting a new travel schedule to the reserved rental place when the user reserves the vehicle by displaying, as the schedule of the user, the route, the mode of transport, the estimated travel time, and a plurality of scheduled activities that had been scheduled prior to when the user reserved the vehicle; displaying a navigation button for operation by the user and to receive a touch operation if the user on the navigation button; detecting the touch operation of the user on the navigation button; outputting the map information and displaying the searched route on a map and mode of transport. The limitations are directed to the reservation of a rental place, i.e. parking space and routing to a destination. The limitations correspond to certain methods of organizing human activity, i.e. commercial interactions (reserving a rental place), and managing personal interactions (the user touching a navigation button causing an output of the map, route guidance, and mode of transport), and mental processes (observation, evaluation, judgment, and opinion), i.e. displaying a user schedule according to inputs. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claims recite the additional elements of: a server configured to communicate with a terminal device, non-transitory computer-readable medium storing a program (claim 6), an external server, the terminal device executing a reservation application and a scheduler application; memory, server communication device, processor, route guidance screen (of the scheduler app), and transport display are of the terminal device. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are computer components used to perform the above mentioned steps, and amount to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 2 recites the limitations of updating to reflect, the route, the mode of transport, and the estimated travel time, which are acquired from the route search; and outputting a notification indicating of the update. The limitations are further directed to the abstract idea. The claim also recites the additional elements of the memory, a management database, the scheduler application, the processor, the server communication device, and terminal device. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are computer components used to perform the above-mentioned steps, and amount to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 4 recites additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, claim 4 is also rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Just (2015/0371155) in view of Asai (US 6,421,606) further in view of Moran (2017/0032584) further in view of Doughtery (2010/0017118).

Claim 1: Saint-Just discloses: A server configured to communicate with a terminal device used by a user, and an external server, (Saint-Just ¶0038 disclosing a mobile device comprising applications allowing a user to interact with the application server; ¶0037 disclosing the device being communicably coupled to an application server; ¶0037 further disclosing one or more third-party servers (external server(s)) communicably connected to the application server and the device)
wherein the terminal device is configured to execute a reservation application for the user to reserve a rental place and a riding start time of a vehicle while communicating with the external server, (Saint-Just ¶0038 disclosing third-party servers and stored apps; ¶0162 disclosing generating a travel plan for the user’s booking request; the third-party sever providing travel accommodations for parking reservations (rental place), rental cars, train fare, and flights (vehicles) etc., i.e. TripAdvisor, Kayal.com, Ticketmaster, etc.; ¶0013 disclosing reserving travel accommodations for a user to book parking and travel transportation; ¶0109 disclosing the application being performed with apps installed on the electronic devices of users; see also Fig. 7 and 8 disclosing the travel (start) times)
and execute a scheduler application that displays a schedule of the user, the server comprising: (Saint-Just ¶0075 disclosing determining a schedule of events of the traveler, the system access rights to the calendar (i.e. Google calendar, Facebook, outlook calendar)(scheduler apps); the system detects upcoming meetings, dates, times, and locations; ¶0109 disclosing the application being performed with apps installed on the electronic devices of users)
a server communication device configured to acquire, from the external server, the rental place and the riding start time of the vehicle reserved by the user; (Saint-Just ¶0127 disclosing the user booking a trip solution for scheduled events; ¶0132 disclosing the trip option may be a transportation solution such as a bus, train, taxi, rental car, flight, etc.; ¶0133 disclosing a parking solution; ¶0152 booking is confirmed; ¶0162 disclosing the travel plan is generated for the user using the booking request and retrieved additional information for the user, the app server may search connected service including third-party server for providing inventory of the services, the third-party sever providing travel accommodations for parking reservations (rental place), rental cars, train fare, and flights (vehicles) etc., i.e. TripAdvisor, Kayal.com, Ticketmaster, etc.; ¶0039 and ¶0040 disclosing the application server including hardware, such as a CPU (server communication device))
wherein the processor is configured to control the server communication device such that the server communication device outputs, to the terminal device, a route, a mode of transport, and an estimated travel time, which are acquired from the route search, (Saint-Just route search: Fig. 6 disclosing the details option for travel route leading to Fig. 7 which discloses the options and series of destinations (routes)  ¶0051 and ¶0052 disclosing the computer processors being used to conduct a search directed to the travel options that coincide with the travel schedule (travel options being train fare, rental car reservations,¶0162; flights and ground transportation ¶0068 and ¶0069); Figs. 7 and 8 disclosing the output including the modes of transport (flight/plane, rental car), the travel times, and the route (from MIA to ORD))
and that the scheduler application of the terminal device automatically reflects a new travel schedule to the reserved rental place when the user reserves the vehicle by displaying, as the schedule of the user, the route, the mode of transport, the estimated travel time, and a plurality of scheduled activities that had been scheduled prior to when the user reserved the vehicle, (Fig. 7 and Fig 6 disclosing the flight, rental, and parking reservation option), and presenting the confirmation along with the added reservations including the parking lot reservations (rental places), rental car and flight (vehicles); the reservations are synced with events from the calendar that were previously scheduled (i.e. meeting with lawyer, John’s birthday party, and dinner with family);  Fig. 8 also discloses the travel times, and the route (from MIA to ORD), and mode(s) of transport (rental car, flight); ¶0045 disclosing under control of an app server, the calendar may be synced with the app server in order to retrieve the most recently updated events, and ¶0056 disclosing the system accessing the calendar (scheduler) and automatically updating the calendar with travel booking details)

Saint-Just in view of Asai discloses:
a memory configured to store map information, and timetable information for public transportation; 
Saint-Just discloses a memory and storage unit, but does not explicitly disclose that the memory is configured to store map information, and timetable information for public transportation. Asai discloses this limitation: (Asai Col. 7, Ln. 40-54 disclosing a train timetable being stored in the memory device; further Col. 15, Ln. 1-16 disclosing the railway stations and area around the stations (parking lots, etc.) are configured using nodes and links, each link cost is determined based on the timetable data and map data stored in the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saint-Just to include a memory configured to store map information, and timetable information for public transportation as taught by Asai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Saint-Just in order to confirm whether the user can utilize a vehicle (train) (Col. 7, Ln. 43-46 of Asai).

and a processor configured to set the rental place as a destination and the riding start time as an arrival time based on the map information and the timetable information, and execute a route search, 
Saint-Just discloses a processor configured to set the rental place as a destination and the riding start time as an arrival time (Saint-Just Fig. 8 discloses setting a rental place (parking lot) as a destination, and a riding start time as an arrival time (flight from MIA to ORD, and then the rental car at the airport at 10:00 a.m. at ORD; ¶0040 disclosing the application server comprising a processor and ¶0044 disclosing the determining of the schedule is done using a processor; route search: ¶0005 and ¶0007 discloses search engines utilized to find the best journey between two points by one or more means of transport; ¶0051 and ¶0052 disclosing the computer processors being used to conduct a search directed to the travel options that coincide with the travel schedule (travel options being train fare, rental car reservations,¶0162; flights and ground transportation ¶0068 and ¶0069)), but does not explicitly disclose that the setting of the rental place as a destination and the riding start time as an arrival time is based on the map information and the timetable information, and execute a route search. Asai discloses this limitation: (Asai Col. 7, Ln. 40-54 disclosing a train timetable being stored in the memory device, and collating the estimated arrival time of the user by the vehicle with the departure times (timetable info) of the trains from the station to confirm whether the user can catch the train; further acquiring parking lot information for the nearby station to confirm vacancy in the lot near the station; further Col. 15, Ln. 1-16 disclosing the railway stations and area around the stations (parking lots, etc.) are configured using nodes and links, each link cost is determined based on the timetable data and map data stored in the device; a search is employed and when the route from the location to destination comprises travel by vehicle, walking, public transportation and then walking the route search can be collectively performed using one algorithm (this citation is strictly for the route search)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saint-Just to include that the rental place as a destination and riding start time as arrival time is set based on the map information and timetable information as taught by Asai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Saint-Just in order to confirm whether the user can utilize a vehicle (train) (Col. 7, Ln. 43-46 of Asai).

Saint-Just in view of Asai further in view of Moran discloses:
the terminal is configured to display a navigation button on the scheduler application for operation by the user and to receive a touch operation of the user on the navigation button, and the processor is configured to, when detecting the touch operation of the user on the navigation button of the scheduler application, control the server communication device such  that the server communication device outputs the map information to the terminal device, 
Saint-Just in view of Asai discloses that the terminal is configured to provide navigation to the user in the form of mapping (Asai Col. 3, Ln. 36-42 discloses the route guiding apparatus (detachable terminal device) guides the user to the destination based on stored route guiding information for public transportation (mode) route; Col. 16, Ln. 3-5 disclosing displaying the map data to the user when traveling by means such as walking or railway; Col. 16, Ln. 42-47 disclosing the navigation controller determines the current traveling mode in accordance with each mode of travel by vehicle, railway, walking…the current location is indicated on the display). Saint-Just in view of Asai does not explicitly disclose displaying a navigation button on the scheduler application for operation by the user and to receive a touch operation of the user on the navigation button, and the processor is configured to, when detecting the touch operation of the user on the navigation button of the scheduler application, control the server communication device such  that the server communication device outputs the map information to the terminal device. Moran discloses this limitation/concept: (Moran ¶0059 and Fig. 4 disclosing the user reserving a parking space (rental place) similar to Saint-Just on their phone (terminal); the app also provides options to launch the phone’s map program “navigate” to provide directions to the selected space; see further, Fig. 4  which discloses the navigate button on the screen, and ¶0035 further discloses that the input device having a touch-sensing display screen; Fig. 4 also provides the map). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saint-Just to include that the terminal is configured to display a navigation button on the scheduler application for operation by the user and to receive a touch operation of the user on the navigation button, and the processor is configured to, when detecting the touch operation of the user on the navigation button of the scheduler application, control the server communication device such  that the server communication device outputs the map information to the terminal device as taught by Asai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Saint-Just in order to provider directions to the selected space (¶0059 of Moran).

Saint-Just in view of Asai further in view of Moran further in view of Doughtery discloses:
and the scheduler application displays a route guidance screen including the searched route on a map area and the mode of transport to travel to the route on a transport display area.  
As cited above, Saint-Just in view of Asai, further in view of Moran discloses displaying route guidance in conjunction with a transport mode: (Asai Col. 3, Ln. 36-42 discloses the route guiding apparatus (detachable terminal device) guides the user to the destination based on stored route guiding information for public transportation (mode) route; Col. 16, Ln. 3-5 disclosing displaying the map data to the user when traveling by means such as walking or railway; Col. 16, Ln. 42-47 disclosing the navigation controller determines the current traveling mode in accordance with each mode of travel by vehicle, railway, walking…the current location is indicated on the display). Although strongly implied, the references do not explicitly disclose that the mode of transport is displayed on a transport display area on the app. Doughtery discloses this limitation/concept: (Doughtery ¶0068 disclosing that after a destination is selected, the transit and directional information used in selecting a destination may be used for navigating to the destination; directions can be provided to the user from the device in a situation of a multi-mode transportation situation, i.e. a user will first park and then take one or more other means of conveyance, such directions can comprehend each such mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saint-Just in view of Asai further in view of Moran to include that the scheduler application displays a route guidance screen including the searched route on a map area and the mode of transport to travel to the route on a transport display area as taught by Doughtery since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 and 6 recites a method and non-transitory computer-readable medium, respectively. Claims 5 and 6 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a server. Claims 5 and 6 are therefore rejected for the same reasons as set forth above for claim. Furthermore, claim 6 recites: 
A non-transitory computer-readable storage medium storing a program that causesTSN201807245US00 TFN180347-US 23a server to execute a control process, wherein the server is configured to communicate with a terminal device used by a user, and an external server, (Saint-Just ¶0105 disclosing non-transitory computer-readable media; ¶0038 disclosing a mobile device comprising applications allowing a user to interact with the application server; ¶0037 disclosing the device being communicably coupled to an application server; ¶0037 further disclosing one or more third-party servers (external server(s)) communicably connected to the application server and the device)

Claim 2: The server according to claim 1, wherein: 2Application No. 16/540,220 Reply to Office Action of March 17, 2022the memory is configured to store a management database that includes the schedule of the user used in the scheduler application; (Saint-Just ¶0086 disclosing a database of synchronized calendar events; ¶0097 disclosing a database for recording traveler information; ¶0161 disclosing the application server having travel history stored on the application server database; ¶0095 also disclosing the storage unit that stored the user’s travel info)
the processor is configured to update the management database to reflect, in the management database, the route, the mode of transport, and the estimated travel time, which are acquired from the route search; (Saint-Just route search: ¶0005 and ¶0007 discloses search engines utilized to find the best journey between two points by one or more means of transport; ¶0051 and ¶0052 disclosing the computer processors being used to conduct a search directed to the travel options that coincide with the travel schedule (travel options being train fare, rental car reservations,¶0162; flights and ground transportation ¶0068 and ¶0069); ¶0045 disclosing updating or modifying or deleting events based on the most recent time stamp of the modification; the system may prompt the user for input if there is a conflict or the system cannot tell which update was the most recent; ¶0056 disclosing the system accessing the calendar (scheduler) and automatically updating the calendar with travel booking details; ¶0065 and ¶0068 disclosing the travel options that coincide with the traveler’s calendared events are stored in one or more memory locations; ¶0095 also disclosing the storage unit that stored the user’s travel info with regard to past, current, and future travel info (also considered updates); Figs. 3 and 4 discloses a user’s schedule of booked events, and the user adds travel options to the events, as well as other scheduled events, and the scheduled is updated with the route, mode of transport, estimated travel time (Fig.8))
and the processor is configured to control the server communication device such that the sever communication device outputs, to the terminal device, a notification indicating that the management database is updated. (Saint-Just ¶0045 disclosing updating or modifying or deleting events based on the most recent time stamp of the modification; the system may prompt (notification) the user for input if there is a conflict or the system cannot tell which update was the most recent; ¶0056 disclosing the system accessing the calendar (scheduler) and automatically updating the calendar with travel booking details; ¶0065 and ¶0068 disclosing the travel options that coincide with the traveler’s calendared events are stored in one or more memory locations; ¶0095 also disclosing the storage unit that stored the user’s travel info with regard to past, current, and future travel info (also considered updates))

Claim 4: The server according to claim 1, 
wherein the mode of transport includes at least one of walking, a bus, and a train. 
Saint-Just discloses the mode of transport including at least one of a bus and a train (Saint-Just ¶0132 disclosing the transportation solution includes but is not limited to airplane flight, bus, train, etc.). Saint-Just does not explicitly disclose a walking mode of transport. Asai discloses this limitation: (Asai Col. 4, Ln. 19-22 disclosing the storing data relating to walking routes as an additional link and node; also Asai Col. 4, Ln. 2-3 discloses a node and link for railway (train) as well). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saint-Just to include that the mode of transport includes at least one of walking as taught by Asai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Relevant Prior Art
	Gustafson (2016/0334235) although not relied upon in the rejection, is relevant to the Applicant’s invention. The reference provides useful information to travelers allowing them to make informed decisions regarding time, duration, and mode of travel along multi-modal routes. Gustafson discloses recommending travel suggestions based on analyzing multiple situation awareness elements and may include specific actions related to a change in a planned route destination, or transportation modes for all or part of a trip. The reference also provides map-based views and shows parking and transit options.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628